Grant, J.
(after stating the facts). 1. Mr. McCall, the life tenant, occupied a position of trust towards his children, the remaindermen. It was both his legal and moral duty to pay the taxes and interest upon the mortgage. His moral obligation was greater because of the minority of some of the remaindermen. The law does not permit a life tenant for any reason to neglect to pay taxes and interest, and obtain title in fee by purchasing the land at tax or foreclosure sales. In making such purchases, the life tenant is only paying what the law compels him to pay. He then stands in no other or different relation to the re*147maindermen than he would if he had paid the taxes and interest in season. We are not concerned with the motives of the life tenant in the instant case in neglecting to pay the interest and permitting a foreclosure. It would not avail the defendant if there was no understanding or agreement between the life tenant and the mortgagee that the title after foreclosure should be reconveyed to the life tenant. The interest was less than $40 per year, and the interest was all that the mortgagee desired. The defendant purchased only the interest of his father, the life tenant, and that was a life interest. He is not an innocent purchaser. He knew the conditions of the deed from his mother to his father, and his brothers and sisters. He knew that it was the duty of his father to protect those interests. Estates in remainder cannot thus be destroyed. The case is controlled by Bowen v. Brogan, 119 Mich. 218 (77 N. W. 942, 75 Am. St. Rep. 387); Lewis v. Wright, 148 Mich. 290 (111 N. W. 751).
2. The complainants were not guilty of laches. If they knew of the foreclosure and repurchase by their father, they had a right to assume that the repurchase was for the protection of their interests. There is evidence that the father so stated. Even if they learned that their father had deeded the land to the defendant, they had the right to believe, that the deed conveyed only the life estate which the father had possessed. They moved promptly after their father’s death, and the assertion on the part of the defendant that he owned the title in fee.
3. Defendant claims that, if he had not title in fee, the complainants should compensate him for the care of his father, and a certain drain tax which he paid. The evidence shows that the father worked upon the farm with his son until he was stricken with páralysis, about 18 months before his death. He was more or less helpless for about seven months before his death. Defendant and his wife took care of him, but employed no nurse or other person to attend him. Defendant had the use of the land, *148and appropriated to his own use the buildings that were on it. These were worth between $200, the least valuation put upon them, and $1,000, the highest. Under the evidence, we think he is not entitled to compensation for the care of his father or the taxes paid, and that the requirement that complainants pay that part of the mortgage which he assumed, with interest, is all to which in equity he is entitled.
The decree is affirmed, with costs.
Montgomery, Ostrander, Moore, and McAlvay, JJ., concurred.